IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-14-00320-CR

CAROL JEAN STANLEY,
                                                                                Appellant
    v.

THE STATE OF TEXAS,
                                                                                Appellee



                                    From the 19th District Court
                                     McLennan County, Texas
                                    Trial Court No. 2012-1589-C1


                                                   ORDER


           Counsel for appellant filed an Anders1 brief. In accordance with the Court of

Criminal Appeals’ opinion in Kelly v. State, counsel prepared and sent to appellant an

Appellant’s Motion for Access to Appellate Record. See Kelly v. State, 436 S.W.3d 313,

320 (Tex. Crim. App. 2014). Appellant, Carol Jean Stanley, has signed the motion for

access and sent it to this Court. It was filed on January 2, 2015. Appellant’s Motion for

Access to Appellate Record is granted and will be implemented as provided for herein.

1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        Pursuant to Kelly, we now specify the procedure to be followed to provide

appellant with access to the appellate record. Id. at 321-22.

        Counsel is ORDERED to forward, by certified mail, return receipt requested, the

copy of the appellate record counsel used to conduct the review for the Anders brief to

appellant within 14 days from the date of this Order and simultaneously notify this

Court and the District Clerk when counsel has completed this task. If counsel no longer

possesses a copy of the record, counsel must notify this Court within 7 days from the

date of this Order; in which event further orders addressing appellant’s access to the

record will be made.

        When appellant receives the copy of the appellate record, appellant must not

take the record apart or mark on the record. Appellant’s response to counsel’s Anders

brief is due 45 days from the date counsel sends notice to the Court that the record has

been forwarded, unless the due date is extended by order of this Court upon proper

and timely motion by appellant.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 5, 2015
Do not publish




Stanley v. State                                                                  Page 2
Stanley v. State   Page 3